Appeal from an order of the Supreme Court at Special Term, entered April 17, 1953, in New York County, which granted a motion by petitioner for an order, under article 78 of the Civil Practice Act, permitting petitioner to inspect respondent’s minute book and books of account.
Memorandum bt the Court. The Supreme Court may in its discretion refuse an order in the nature of a peremptory mandamus for the examination of corporate records and books of account until material disputed issues of fact are determined (Matter of Durr v. Paragon Trading Corp., 270 N. Y. 464). We think that under the circumstances of this case and in the exercise of *687discretion the factual disputes relating to the good faith of the petitioner should be resolved and determination made as to whether he sought the examination to protect his interest in the corporation as a stockholder or for some purpose foreign to such objective. The matter is referred to Hon. Isidor Wasservogel, Special Referee, to hear and report to Special Term on these matters.
The order appealed from should be modified accordingly. Settle order.